UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6291


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AUBREY VALDEZ MOTON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:08-cr-00165-JFA-1)


Submitted:   June 24, 2013                    Decided:   July 2, 2013


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Aubrey Valdez Moton, Appellant Pro Se.      John David Rowell,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Aubrey Valdez Moton appeals the district court’s order

denying his motion for reduction of sentence, pursuant to 18

U.S.C. § 3582(c) (2006).                We have reviewed the record and find

no abuse of discretion by the district court.                        Moton argues that

United    States      v.   Munn,      595   F.3d      183,    192     (4th    Cir.       2010)

authorizes      the   modification          of   a   career        offender’s      sentence

where    an   overrepresentation            departure        was    granted.       However,

Moton’s sentence is distinguishable from the situation in Munn,

because the Guidelines range after the departure did not fall

squarely within the crack cocaine Guidelines range.                               Also, the

Sentencing      Commission        has    abrogated      the     ruling       in    Munn     by

defining “applicable guideline range" as "the guideline range

that    corresponds        to   the     offense      level    and    criminal       history

category determined . . . before consideration of any departure

provision.”      USSG App. C, Amend. 759 (2011).                       Accordingly, we

affirm for the reasons stated by the district court.                                    United

States v. Moton, No. 3:08-cr-00165-JFA-1 (D.S.C. Jan. 25, 2013).

We   dispense    with      oral    argument       because     the     facts       and   legal

contentions     are    adequately        presented      in    the     materials         before

this court and argument would not aid the decisional process.



                                                                                   AFFIRMED



                                             2